Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 01/25/2022 with respect to claims 1 and 35 have been fully considered but they are not persuasive.  Applicant asserts:
That Yi in view of Huawei fails to disclose or suggest at least “transmitting a second preamble sequence for a contention-free random access while the back-off timer is running”
Examiner notes that the crux of Applicant’s argument appears to be directly at Huawei alone rather than the combination of Yi in view of Huawei.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Yi was previously relied upon to teach starting a back-off timer responsive to receiving a back-off indication (Fig. 7, 0083, 0086).  Huawei was relied upon to teach the concept of not applying the backoff when the UE changes its selected DL beam (emphasis added).  The Examiner respectfully points out that per Huawei, backoff is applied (i.e. analogous to when the selected DL beam is changed by the UE, then backoff may not need be applied.  The Examiner points out that one of ordinary skill in the art would be able to infer by reading Huawei in the context of the combination of Yi, that at the very least there would be a period of time after the previous random access fails and before the UE changes its selected DL beam.  This is implied by the condition of “not applying backoff” when said selected DL beam is changed.  However, this change is performed by the UE and not at the direction of the network.  Thus, in the given combination with Yi, the network would still send a backoff indicator in a RAR.  As mentioned above, the period of time after reception of the RAR and prior to changing the selected DL beam is limited to only two possibilities with respect to the backoff timer: (1) start the timer and continue backoff until a selected DL beam is changed; or (2) never start the timer and thus never start backoff.  The second possibility, in the Examiner’s view, is less likely.  This is simply because of the manner by which Huawei proposes the condition of when the UE changes its selected DL beam as being the trigger for not applying backoff.  In the second possibility, the UE would be required to determine to change a selected DL beam upon reception of the RAR.  If this was the intended case, then the condition of not applying backoff when the selected DL beam is changed, would be rendered unnecessary since the decision to not apply backoff would have been based on the RAR and not on the DL beam change.  This possibility prior to changing a selected DL beam rather than when selected DL beam is changed.  Thus, one of ordinary skill in art would have construed from the combination of Yi in view of Huawei that the UE performs backoff as instructed by the RAR and only does not apply backoff at the time of changing a selected DL beam.  This would mean that the backoff timer would be running until the selected DL beam is changed.
The Examiner suggests that Applicant consider adding further detail regarding the process by which a decision is made in the claimed method with respect to determining to transmit a second preamble while the backoff timer is running.  For example, adding a step of “if the UE is supplied with a dedicated preamble, determining to transmit a second preamble while the backoff timer is running” (see at least 0047 of instant application’s specification) after the step of “starting a backoff timer” would further specify a detail not explicitly disclosed by either Yi or Huawei.
Applicant’s arguments with respect to claims 5 and 39 were deemed persuasive and thus, the rejection of claims 5 and 39 has been withdrawn.


Allowable Subject Matter
Claims 5, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, 35-38, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180270867 A1 to Yi; Seungjune et al. in view of “RACH Backoff” (R2-1705190) to Huawei

Re: Claim(s) 1, 35
Yi discloses a method of random access implemented by a user equipment (Abstract), 
the method comprising: transmitting a first preamble sequence on contention-based random access resources (Fig. 7 – S701); 
receiving, responsive to the first preamble sequence, a back-off indication (Fig. 7 – S703.  0083 – Backoff Indicator field in Random Access Response); 
starting a back-off timer responsive to the back-off indication (0086); 
Yi does/do not appear to explicitly disclose transmitting a second preamble sequence for a contention-free random access while the back-off timer is running.  
However, attention is directed to Huawei which discloses said limitation (Section 2.1, last paragraph and proposal 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yi invention by employing the teaching as taught by Huawei to provide the ability to avoid waiting for an expiration of a backoff time before transmitting a second preamble.  The motivation for the combination is given by Huawei (Introduction).
Yi further discloses a user equipment comprising an interface circuit and a processing circuit configured to perform the method of claim 1 as required by claim 35 (Fig. 5 – 135 and 110).

Re: Claim(s) 2, 36
Yi in view of Huawei discloses those limitations as set forth in the rejection of claim(s) 1 above.
Yi further discloses wherein receiving the back-off indication comprises receiving the back-off indication in a random access response message (0083)

Re: Claim(s) 3, 37
Yi in view of Huawei discloses those limitations as set forth in the rejection of claim(s) 1 above.
Yi does/do not appear to explicitly disclose wherein the first preamble sequence is associated with a first downlink beam and indicates selection of the first downlink beam by the user equipment.
However, further attention is directed to Huawei which discloses said limitation (Section 2.1, last paragraph)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Yi in view of Huawei invention by employing the teaching as taught by Huawei to provide the ability to select a downlink beam for transmission of a preamble sequence.  The motivation for the combination is given by Huawei (Introduction).

Re: Claim(s) 4, 38
Yi in view of Huawei discloses those limitations as set forth in the rejection of claim(s) 1 above.
Yi does/do not appear to explicitly disclose wherein the second preamble sequence is associated with a second downlink beam and indicates reselection of the second downlink beam by the user equipment.
However, further attention is directed to Huawei which discloses said limitation (Section 2.1, last paragraph)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Yi in view of Huawei invention by employing the teaching as taught by Huawei to provide the ability to select Huawei (Introduction).

Re: Claim(s) 6, 40
Yi in view of Huawei discloses those limitations as set forth in the rejection of claim(s) 1 above.
Yi further discloses wherein the second preamble sequence is a dedicated preamble sequence (0062 - A set of PRACH resources (e.g. time, frequency, preamble); each associated with a coverage enhancement level, is provided in SIB).

Re: Claim(s) 7, 41
Yi in view of Huawei discloses those limitations as set forth in the rejection of claim(s) 1 above.
Yi further discloses wherein the second preamble sequence is transmitted on contention-based random access resources (Fig. 7 and 0064.  The Examiner points out that the method of the disclosure may be employed in a contention based procedure).

Re: Claim(s) 8, 42
Yi in view of Huawei discloses those limitations as set forth in the rejection of claim(s) 1 above.
Yi further discloses wherein the second preamble sequence is transmitted on contention-free random access resources (Fig. 6 and 0064.  The Examiner points out that the method of the disclosure may be employed in a non-contention based procedure).

Re: Claim(s) 9
Yi in view of Huawei discloses those limitations as set forth in the rejection of claim(s) 1 above.
Yi further discloses receiving a preamble assignment from a base station assigning the second preamble sequence to the user equipment for use in making a random access on the contention-free random access resources (Fig. 6 and 0062 – see analysis of the rejection of claims 6 and 8).

Re: Claim(s) 10
Yi in view of Huawei discloses those limitations as set forth in the rejection of claim(s) 1 above.
Yi further discloses receiving a resource assignment from a base station allocating the contention-free random access resources to the user equipment (Fig. 6 and 0062 – see analysis of the rejection of claims 6 and 8).

Re: Claim(s) 11
Yi in view of Huawei discloses those limitations as set forth in the rejection of claim(s) 1 above.
Yi further discloses wherein the resource assignment is received in a radio resource control message (0042 and 0062)

Re: Claim(s) 12
Yi in view of Huawei discloses those limitations as set forth in the rejection of claim(s) 1 above.
Yi further discloses wherein the resource assignment is received on a shared downlink control channel (0042 and 0062)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415